278 S.C. 513 (1983)
299 S.E.2d 338
Mary E. McCRANIE, Respondent,
v.
Lloyd D. DAVIS, Appellant.
28157
Supreme Court of South Carolina.
January 12, 1983.
Gary A. Ling, of Waldman & McKelvey, North Charleston, for appellant.
N.H. Hamilton, of Hamilton & MacGregor, Summerville, for respondent.
*514 Jan. 12, 1983.
Per Curiam:
This is an action to enforce a separation agreement. Appellant Davis contends the trial court erred in signing an order which did not embody the court's decision as pronounced at the hearing. We agree, vacate the order, and remand for further proceedings.
The parties to this action entered into a separation agreement in Dorchester County. They were subsequently divorced in Indiana. Appellant now lives in Hawaii, and respondent McCranie lives in Dorchester County.
Respondent petitioned the Dorchester County Common Pleas Court to enforce the separation agreement and increase child support. Appellant specially appeared to contest jurisdiction. At the hearing on the motion, the separation agreement was before the court, but not the subsequent divorce decree. Being unable to discern how or if the subsequent decree affected the agreement, the trial judge ruled he had insufficient information upon which to decide the jurisdictional issue. He further ruled he would hear the parties later, after they obtained the necessary information. Nevertheless, the trial judge subsequently and inadvertently signed an order finding he had jurisdiction and ordering appellant to answer or otherwise plead within twenty days.
The order was clearly contrary to the ruling the judge pronounced at the hearing. Therefore, we vacate the order and remand for a new hearing on the jurisdictional issue.